Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is a duplicate of Claim 15.
Applicant is advised that should claim 15 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 13-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”).

Regarding Claim 9 (Currently Amended), Chou teaches a touch screen (par 0067) comprising: 
a substrate (par 0030 Figs 1,2A,2B substrate 110 comprises a cover plate such as a glass cover plate, a plastic cover plate or other cover plates formed by hard materials); and 
a first conductive layer (par 0025 Figs 1,2A,2B first electrodes 120 are disposed on the substrate 110), a dielectric layer (par 0030 Figs 2A,2B an insulation layer 140 disposed between the first electrodes 120 and the second electrodes 130, shown in Figs 2A/2B as on the first conductive layer), and a second conductive layer sequentially arranged on the substrate (par 0030 Figs 2A,2B an insulation layer 140 disposed between the first electrodes 120 and the second electrodes 130, shown in Figs 2A/2B as the second conductive layer on the insulation layer 140), 
wherein the first conductive layer comprises at least one first touch electrode (par 0025 Figs 1,2A,2B first electrodes 120 are disposed on the substrate 110), wherein the first touch electrode comprises a first touch structure (par 0025 Figs 1,2A,2B each of the first electrodes 120 includes a plurality of first electrode pads 122 and a plurality of first connecting lines 124, and each of the first connecting lines 124 connects adjacent two of the first electrode pads 122 in series) and a first wiring connected to the first touch structure (par 0027 manufacturing process of the touch panel 100 may also [pattern] the first electrodes 120 while patterning their peripheral wiring (not illustrated) at periphery of the touch panel 100), 
wherein the second conductive layer comprises at least one second touch electrode (par 0025 Figs 1,2A,2B second electrodes 130, electrically insulated from the first electrodes 120 [by the insulation layer 140, and are disposed on the insulation layer 140] on the substrate 110), and wherein the second touch electrode comprises a second touch structure (par 0025 Figs 1,2A,2B  each of the second electrodes 130 includes a plurality of first electrode pads 132 and a plurality of first connecting lines 134, and each of the first connecting lines 134 connects adjacent two of the first electrode pads 132 in series) and a second wiring connected to the second touch structure (par 0027 manufacturing process of the touch panel 100 may also [pattern] the second electrodes 130 while patterning their peripheral wiring (not illustrated) at periphery of the touch panel 100).

Regarding Claim 10 (Original), Chou teaches the touch screen according to claim 9, further comprising an adhesive layer for attaching the dielectric layer onto the first conductive layer (par 0061 Fig 7 first insulation film F1 is, for example, bonded to the first electrodes 120 and the substrate 110 through a first adhesion layer AD1).

Regarding Claim 13 (Currently Amended), Chou teaches the touch screen according to claim 9, wherein a material of the first conductive layer and the second conductive layer comprises one of a metal (par 0027 The first electrode 120 and the second electrode 130 of the present embodiment may be selected from the metal material in substitution for indium tin oxide) and a transparent conductive metal oxide.

Regarding Claim 14 (Currently Amended), Chou teaches the method according to claim 9, wherein the first touch structure and the second touch structure comprise one of a grid structure (par 0028 Fig 3 the first electrodes 120 are designed in form of, for example, a plurality of first mesh patterns P1 connected to one another, and the second electrodes 130 are designed in form of, for example, a plurality of second mesh patterns P2 connected to one another) and a structure composed of a plurality of parallel lines.

Regarding Claim 15 (Currently Amended), Chou teaches a display device comprising the touch screen according to claim 9 (par 0006 contemplates use of the touch screen in a display device).

Regarding Claim 18 (New), Chou teaches a display device comprising the touch screen according to claim 9 (par 0006 contemplates use of the touch screen in a display device).

Regarding Claim 19 (New), Chou teaches a display device comprising the touch screen according to claim 10 (par 0006 contemplates use of the touch screen in a display device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”).

Regarding Claim 11 (Currently Amended), Chou teaches the touch screen according to claim 10. However, Chou appears not to expressly teach wherein 
the first wiring and the second wiring are formed as extending to a bonding region on the substrate, and wherein the dielectric layer in the bonding region has a conductive via to the first wiring.
In a similar application, Jun teaches wherein 
the first wiring and the second wiring are formed as extending to a bonding region on the substrate (Figs 6B,7 par 0083 first wiring L1-L1 and second wiring L1-L2 are formed as extending to a bonding region 400-BR below area 400-AR on the substrate), and wherein the dielectric layer in the bonding region has a conductive via to the first wiring (par 0099 Figs 6B,7 conductive vias CH10 to the first wiring L1-L1 in insulating layer 400-IL).
Chou and Jun are analogous art as they each pertain to touch screens. It would have been obvious to a person of ordinary skill in the art to modify the touch screen of Chou with the inclusion of the lines and via structure of Jun. The motivation would have been in order to provide a structure at which a flexible printed circuit board may be connected to the touch circuit lines (Jun par 0090).

Regarding Claim 20 (New), Chou as modified teaches a display device comprising the touch screen according to claim 11 (Chou par 0006 contemplates use of the touch screen in a display device).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”) and further in view of Kang et al. (U.S. Patent Application Publication 20160189582 A1, hereinafter “Kang”).

Regarding Claim 12 (Original), Chou as modified teaches the touch screen according to claim 11. However, Chou as modified appears not to expressly teach further comprising an integrated circuit chip bonded to the first wiring and the second wiring.
In a similar application Kang teaches further comprising an integrated circuit chip bonded to the first wiring and the second wiring (Fig 4 par 0065 drive IC is mounted in and bonded to the pad area 120).

Chou Jun and Kang are analogous art as they each pertain to touch screens. It would have been obvious to a person of ordinary skill in the art to modify the touch screen of Chou/Jun with the inclusion of the IC mounting of Kang. The motivation would have been in order to provide the IC placement as close as possible to the electrodes for minimum line resistance and optimum touch accuracy.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”).

Regarding Claim 1 (Currently Amended), Chou teaches a method for manufacturing a touch screen (par 0067), the method comprising: 
providing a substrate (par 0030 Figs 1,2A,2B substrate 110 comprises a cover plate such as a glass cover plate, a plastic cover plate or other cover plates formed by hard materials); 
forming a first conductive layer on the substrate (par 0025 Figs 1,2A,2B first electrodes 120 are disposed on the substrate 110; each of the first electrodes 120 includes a plurality of first electrode pads 122 and a plurality of first connecting lines 124, and each of the first connecting lines 124 connects adjacent two of the first electrode pads 122 in series); 
patterning (par 0027 manufacturing process of the touch panel 100 may also [pattern] the first electrodes 120 while patterning their peripheral wiring (not illustrated) at periphery of the touch panel 100), 
forming a dielectric layer on the first conductive layer (par 0030 Figs 2A,2B an insulation layer 140 disposed between the first electrodes 120 and the second electrodes 130, shown in Figs 2A/2B as on the first conductive layer); 
forming a second conductive layer on the dielectric layer (par 0030 Figs 2A,2B an insulation layer 140 disposed between the first electrodes 120 and the second electrodes 130, shown in Figs 2A/2B as the second conductive layer on the insulation layer 140); and 
patterning (par 0027 manufacturing process of the touch panel 100 may also [pattern] the second electrodes 130 while patterning their peripheral wiring (not illustrated) at periphery of the touch panel 100), 
However, Chou appears not to expressly teach the methods of patterning the first conductive layer using a first mask and the second conductive layer using a second mask.
Patterning such layers using masks in photoresist exposure and etching processes are well-known. For instance, in a similar application Bae teaches patterning the first conductive layer using a first mask (paras 0100-0101 Fig 4 a metal layer ML is formed on the substrate; the metal layer ML is patterned to form a metal pattern including a wiring metal, a connection metal, and a sensing electrode metal including metal lines having a mesh shape (S120). Forming of the metal pattern (S120) may include forming a photoresist layer PR on the metal layer ML, exposing the photoresist layer PR to light through a first mask and developing the photoresist layer PR to form a first photoresist pattern PR_P1, and etching the metal layer ML using the photoresist pattern PR_P1 as a mask to form a metal pattern including the wiring metal, the connection metal, and the sensing electrode metal including metal lines Ml having the mesh shape) and the second conductive layer using a second mask (at least par 0011 using another mask to pattern the second conductive layer using similar process to that described in paras 0100-0101).
Chou and Bae are analogous art as they each pertain to touch panel forming methods. It would have been obvious to a person of ordinary skill in the art to modify the touch panel forming method steps of Chou with the inclusion of the masking steps of Bae. The motivation would have been in order to provide a fabrication method wherein sensing electrode and peripheral wiring [in a layer] are formed in the same process, thereby reducing the number of mask processes (Bae par 0123).

Regarding Claim 2 (Currently Amended), Chou as modified teaches the method according to claim 1, wherein patterning, using the first mask, the first conductive layer further forms an alignment mark (Chou Fig 3B par 0037 the first zigzag line ZG1 acts as an alignment mark in that the first zigzag line ZG1 and the second zigzag line ZG2 located at the boundaries I between the first electrodes 120 and the second electrodes 130 are to be overlapped with each other).

Regarding Claim 3 (Currently Amended), Chou as modified teaches the method according to claim 1, wherein forming the dielectric layer on the first conductive layer comprises attaching the dielectric layer to the first conductive layer using an adhesive layer (Chou par 0061 Fig 7 first insulation film F1 is, for example, bonded to the first electrodes 120 and the substrate 110 through a first adhesion layer AD1).

Regarding Claim 7 (Currently Amended), Chou as modified teaches the method according to claim 1, wherein a material of the first conductive layer and the second conductive layer comprises one of a metal (Chou par 0027 The first electrode 120 and the second electrode 130 of the present embodiment may be selected from the metal material in substitution for indium tin oxide) and a transparent conductive metal oxide.

Regarding Claim 8 (Currently Amended), Chou as modified teaches the method according to claim 1, wherein the first touch structure and the second touch structure comprise one of a grid structure (Chou par 0028 Fig 3 the first electrodes 120 are designed in form of, for example, a plurality of first mesh patterns P1 connected to one another, and the second electrodes 130 are designed in form of, for example, a plurality of second mesh patterns P2 connected to one another) and a structure composed of a plurality of parallel lines.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”) and further in view of Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”).

Regarding Claim 5 (Currently Amended), Chou as modified teaches the method according to claim 1. However, Chou as modified appears not to expressly teach wherein the first wiring and the second wiring are formed as extending to a bonding region on the substrate or the sub-substrate, the method further comprising: 
forming, in the bonding region, a hole in the dielectric layer to expose the first wiring; and 
filling a conductive material in the hole to form a conductive via to the first wiring.
In a similar application, Jun teaches wherein 
the first wiring and the second wiring are formed as extending to a bonding region on the substrate (Figs 6B,7 par 0083 first wiring L1-L1 and second wiring L1-L2 are formed as extending to a bonding region 400-BR below area 400-AR on the substrate) or the sub-substrate, the method further comprising: 
forming, in the bonding region, a hole in the dielectric layer to expose the first wiring (par 0099 Figs 6B,7 conductive vias CH10 to the first wiring L1-L1 are formed in insulating layer 400-IL); and 
filling a conductive material in the hole to form a conductive via to the first wiring (par 0099 signal line contact part CP is provided in the signal contact hole CH10 formed in the insulating layer 400-IL to form a connection to second signal line part LP2).
Chou Bae and Jun are analogous art as they each pertain to touch screens. It would have been obvious to a person of ordinary skill in the art to modify the touch screen of Chou/Bae with the inclusion of the lines and via structure of Jun. The motivation would have been in order to provide a structure at which a flexible printed circuit board may be connected to the touch circuit lines (Jun par 0090).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”) and further in view of Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”) and Kang et al. (U.S. Patent Application Publication 20160189582 A1, hereinafter “Kang”).

Regarding Claim 6 (Original), Chou as modified teaches the method according to claim 5. However, Chou as modified appears not to expressly teach further comprising bonding, on the bonding region, an integrated circuit chip to the first wiring and the second wiring.
In a similar application Kang teaches further comprising bonding, on the bonding region, an integrated circuit chip to the first wiring and the second wiring (Fig 4 par 0065 drive IC is mounted in and bonded to the pad area 120).
Chou Bae Jun and Kang are analogous art as they each pertain to touch screen production methods. It would have been obvious to a person of ordinary skill in the art to modify the touch screen production method of Chou/Bae/Jun with the inclusion of the IC mounting of Kang. The motivation would have been in order to provide the IC placement as close as possible to the electrodes for minimum line resistance and optimum touch accuracy.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”) and further in view of Kim et al. (U.S. Patent Application Publication 20150189758 A1, hereinafter “Kim”).

Regarding Claim 4 (Currently Amended), Chou as modified teaches the method according to claim 3. However, Chou as modified appears not to expressly teach wherein patterning the first conductive layer forms at least two first touch electrodes, wherein patterning the second conductive layer forms at least two second touch electrodes, and 
wherein the method further comprises forming a protective layer on the second conductive layer, and cutting the substrate under protection of the protective layer to form a plurality of sub-substrates, 
wherein each sub-substrate has one of the at least one first touch electrode and one of the at least one second touch electrode.
Kim teaches wherein patterning the first conductive layer forms at least two first touch electrodes (Fig 2 S220 par 0030 forming two or more touch sensors on the prepared mother substrate at S220; Fig 1 par 0022 each touch sensor 120 includes first electrodes positioned in a first direction such as a horizontal direction), wherein patterning the second conductive layer forms at least two second touch electrodes (Fig 2 S220 par 0030 forming two or more touch sensors on the prepared mother substrate at S220; par 0022 each touch sensor 120 includes second electrodes positioned in a second direction such as a vertical direction), and 
wherein the method further comprises forming a protective layer on the second conductive layer (Fig 2 230 par 0030 forming a protective layer on the mother substrate at S230), and cutting the substrate under protection of the protective layer to form a plurality of sub-substrates (Fig 2 240 par 0030 dividing the mother substrate at S240; par 0050 cutting into sub-substrates), 
wherein each sub-substrate has one of the at least one first touch electrode and one of the at least one second touch electrode (par 0032 The process of forming the touch sensors can include forming two or more touch sensors 120 on the first surface 115 of the mother substrate 310. The touch sensors may comprise a first electrode positioned in the first direction and the second electrode positioned in the second direction respectively).
Chou Bae and Kim are analogous art as they each pertain to touch screen production methods. It would have been obvious to a person of ordinary skill in the art to modify the touch screen production method of Chou/Bae with the inclusion of the mother substrate cutting of Kim. The motivation would have been in order to provide improved productivity and reduced processing costs (Kim par 0028).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”) and further in view of Kim et al. (U.S. Patent Application Publication 20150189758 A1, hereinafter “Kim”) and Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”).

Regarding Claim 16 (New), Chou as modified teaches the method according to claim 4. However, Chou as modified appears not to expressly teach wherein the first wiring and the second wiring are formed as extending to a bonding region on the substrate or the sub-substrate, the method further comprising: 
forming, in the bonding region, a hole in the dielectric layer to expose the first wiring; and 
filling a conductive material in the hole to form a conductive via to the first wiring.
In a similar application, Jun teaches wherein 
the first wiring and the second wiring are formed as extending to a bonding region on the substrate (Figs 6B,7 par 0083 first wiring L1-L1 and second wiring L1-L2 are formed as extending to a bonding region 400-BR below area 400-AR on the substrate) or the sub-substrate, the method further comprising: 
forming, in the bonding region, a hole in the dielectric layer to expose the first wiring (par 0099 Figs 6B,7 conductive vias CH10 to the first wiring L1-L1 are formed in insulating layer 400-IL); and 
filling a conductive material in the hole to form a conductive via to the first wiring (par 0099 signal line contact part CP is provided in the signal contact hole CH10 formed in the insulating layer 400-IL to form a connection to second signal line part LP2).
Chou Bae Kim and Jun are analogous art as they each pertain to touch screens. It would have been obvious to a person of ordinary skill in the art to modify the touch screen of Chou/Bae/Kim with the inclusion of the lines and via structure of Jun. The motivation would have been in order to provide a structure at which a flexible printed circuit board may be connected to the touch circuit lines (Jun par 0090).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Patent Application 20150109245 A1, hereinafter “Chou”) in view of Bae et al. (U.S. Patent Application Publication 20160041647 A1, hereinafter “Bae”) and further in view of Kim et al. (U.S. Patent Application Publication 20150189758 A1, hereinafter “Kim”), Jun et al. (U.S. Patent Application Publication 20160103548 A1, hereinafter “Jun”), and Kang et al. (U.S. Patent Application Publication 20160189582 A1, hereinafter “Kang”).

Regarding Claim 17 (New), Chou as modified teaches the method according to claim 16. However, Chou as modified appears not to expressly teach further comprising bonding, on the bonding region, an integrated circuit chip to the first wiring and the second wiring.
In a similar application Kang teaches further comprising bonding, on the bonding region, an integrated circuit chip to the first wiring and the second wiring (Fig 4 par 0065 drive IC is mounted in and bonded to the pad area 120).
Chou Bae Kim Jun and Kang are analogous art as they each pertain to touch screen production methods. It would have been obvious to a person of ordinary skill in the art to modify the touch screen production method of Chou/Bae/Kim/Jun with the inclusion of the IC mounting of Kang. The motivation would have been in order to provide the IC placement as close as possible to the electrodes for minimum line resistance and optimum touch accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624